Citation Nr: 0107035	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a laceration scar of the left cheek.

2.  Entitlement to an initial compensable evaluation for a 
laceration scar of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In a November 1999 rating decision, the RO increased the 
evaluation for the veteran's left cheek scar from zero to 10 
percent, effective from January 1999 (the date of the initial 
claim).  As the 10 percent disability evaluation is less than 
the maximum available under applicable diagnostic criteria, 
the veteran's claim for a higher initial evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  This grant also rendered moot the veteran's claim of 
entitlement to a compensable evaluation based upon multiple, 
noncompensable disabilities under 38 C.F.R. § 3.324 (2000), 
which had been addressed in the August 1999 Statement of the 
Case.

The veteran was scheduled for a VA Travel Board hearing in 
January 2001, but he failed to report for that hearing and 
provided no explanation for his failure to report.  
Therefore, his hearing request is deemed withdrawn under 
38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's laceration scar of the left cheek is no 
more than moderately disfiguring and has not been shown to be 
productive of limitation of functioning.

3.  The veteran's laceration scar of the back is not poorly 
nourished, ulcerated, tender, painful, or productive of 
limitation of functioning.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a laceration scar of the left cheek have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an initial compensable evaluation for a 
laceration scar of the back have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.118, Diagnostic Code 7805 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  
Specifically, the veteran has been afforded a comprehensive 
VA examination and has not informed the RO of any pertinent 
medical records aside from those currently included with the 
claims file.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In the appealed June 1999 rating decision, the RO granted 
service connection for laceration scars of the left cheek and 
back and assigned zero percent evaluations, effective from 
January 1999, in view of service medical records showing the 
noted lacerations in service and the results of an April 1999 
VA examination.  The examination revealed a one centimeter 
scar on the left cheek just below the corner of the mouth, 
with a ten percent loss of subcutaneous tissue causing some 
depression.  The scar was not tender, and there was no 
evidence of infection.  On the left posterior chest, a five 
centimeter scar was noted.  This scar was described as flat 
and measuring two millimeters at its point of greatest width.  
The scar was not attached to underlying structures but was 
freely moveable.  Also, this scar was noted to be non-tender 
and without infection.  The impression was scar formation of 
the left posterior chest and the left cheek.

During his October 1999 VA hearing, the veteran complained 
that his left cheek scar would become bothersome with shaving 
and that he was quite self-conscious about this.  The veteran 
denied pain and tenderness of the scar.  Also, the veteran 
provided no testimony with regard to the laceration scar of 
the back.  Following this hearing, in a November 1999 rating 
action, the RO increased the evaluation for the left cheek 
scar to 10 percent, effective from January 1999.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

38 C.F.R. § 4.118 (2000) includes several diagnostic code 
sections pertaining to scar disabilities.  Under Diagnostic 
Code 7800, a moderately disfiguring scar of the head, face, 
or neck warrants a 10 percent evaluation, while a 30 percent 
evaluation is in order in cases of severe scars, especially 
those producing a marked and unsightly deformity of the 
eyelids, lips, or auricles.  This code section also allows 
for an increase from 10 to 30 percent in cases of marked 
discoloration or color contrast.

In cases not involving the head, face, or neck, Diagnostic 
Code 7803 allows for a 10 percent evaluation for a 
superficial scar that is poorly nourished and productive of 
repeated ulceration, while a 10 percent evaluation is 
warranted under Diagnostic Code 7804 in cases of a 
superficial scar that is tender and painful upon objective 
demonstration.  Additionally, Diagnostic Code 7805 permits an 
evaluation based upon limitation of functioning of any part 
affected by a scar.

With regard to the left cheek scar, the Board observes that 
there is evidence of subcutaneous tissue loss and some 
depression.  However, this scar has not been shown to be 
productive of severe disfigurement, marked discoloration, or 
marked color contrast.  There is also no indication of 
limitation of functioning of any body part.  Rather, this 
scar is no more than moderately disfiguring and does not 
warrant an initial evaluation in excess of 10 percent.

The veteran's laceration scar of the back has been described 
as five inches long, with no more than two millimeters of 
width.  However, as this scar is not located in one of the 
anatomical areas addressed by Diagnostic Code 7800, a higher 
evaluation based solely on disfigurement is not warranted.  
Moreover, there is no indication that the scar is poorly 
nourished, ulcerated, tender, painful, or productive of 
limitation of functioning.  Therefore, there is no basis for 
an initial compensable evaluation for this scar under the 
noted diagnostic code sections. 

In reaching its determinations of these claims, the Board has 
considered the holding of Fenderson but observes that there 
is no indication from the record that the veteran's scar 
symptomatology has varied in terms of severity during the 
pendency of this appeal.  Overall, the preponderance of the 
evidence is against the veteran's claims of entitlement to a 
higher initial evaluation for a laceration scar of the left 
cheek and an initial compensable evaluation for a laceration 
scar of the back.  Therefore, these claims must be denied.  
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected scars have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a laceration scar of the left cheek is 
denied.

The claim of entitlement to an initial compensable evaluation 
for a laceration scar of the back is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

